DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 and 4-20; renumbered as 1-18 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the closest prior art of the record; Hassan ‘906 teaches driver monitoring system by using belt stretch force sensor integrated into seat belt to determine health parameters of the driver; and also Clark ‘573 teaches seatbelt force sensor to accurately identify the type of occupant that is belted to the seat. However, the prior art of the record fails to anticipate or fairly suggest, a driver monitoring apparatus including stretch sensors which measure electrical resistances according to a movement of a driver, and estimate posture of the driver, and which are embedded in support points of a seat belt, as specifies in claim 1, and similarly independent claim 11 (renumbered as 9).
	Claims 4-10 and 12-20; renumbered as claims 2-8 and 10-18 are allowed by virtue of their dependency to the above allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482